The defendant was convicted of the offense of selling intoxicating liquor in the parish of DeSoto, contrary to an ordinance *Page 432 
prohibiting the sale of liquor in that parish and was sentenced to pay a fine of $301 and costs of prosecution, and in default of the payment of the fine and costs, to be confined in the parish jail subject to work on the public roads as provided by law, for a period of five months. From this conviction and sentence, the defendant has appealed.
The defendant relies on one bill of exception, reserved when the court overruled his motion to quash the indictment. The state has moved to dismiss the appeal on the ground that no motion for a new trial was filed in the district court.
Article 559 of the Code of Criminal Procedure provides that "no new trial can be granted on appeal unless a motion for same has been made and refused in the lower court."
The defendant, having failed to file a motion for a new trial and thereby exhaust his remedies in the trial court by submitting for review the rulings there made and complained of before appealing to this court, in accordance with the requirements of article 559 of the Code of Criminal Procedure, is not entitled to be heard before this court. State v. Stinson, 174 La. 510,141 So. 44; State v. Eubanks, 179 La. 92, 153 So. 31.
For the reasons assigned, the verdict and sentence of the district court are affirmed. *Page 433